Citation Nr: 1133471	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to November 1953.  He died in May 2008.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2010, the appellant provided testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  In April 2010, following the hearing, the appellant submitted additional evidence, along with a waiver of her right to have the evidence considered by the RO.  See 38 C.F.R. §§ 20.800 and 20.1304 (2009).

In August 2010, the Board remanded the appeal for additional development.  The case is now before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate, and only, cause of death as congestive heart failure (CHF).

2.  At the time of the Veteran's death, he was not service-connected for any disability.

3.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a disability etiologically related to service the cause of the Veteran's death; and the most persuasive medical opinion weighs against a finding that the Veteran's death was the result of a service-related disability, to include a preexisting disorder that was aggravated by service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that a regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353- 56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009).  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App at 352-353.

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

An August 2008 pre-rating letter satisfied VA's duty to notify provisions under the VCAA, but did not satisfy each requirement under Hupp.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The letter advised the appellant what information and evidence was needed to substantiate her claim for the cause of the Veteran's death.  This letter also informed the appellant about what information and evidence must be submitted by her, including enough information for the RO to request records from any identified sources.  While this letter did not specifically state that the Veteran was not service connected for any disability at the time of his death, written statements by the appellant show that the appellant and her representative were aware that the Veteran was not service connected for any disability at the time of his death.  In addition, the appellant and her representative demonstrated knowledge of the evidence and information required to substantiate the claim based on a theory of a preexisting congenital defect and aggravation during service, as demonstrated by the March 2010 hearing transcript.  The appellant has thus demonstrated an awareness of what is needed to substantiate her claim for service connection for the cause of the Veteran's death.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any error in this regard was cured by actual knowledge on the part of the claimant.  Id.  

In addition, the letter did not inform the appellant of how an effective date is assigned if service connection was awarded; however, the Board finds that, as service connection is not herein granted, and no effective date is being assigned, the appellant is not prejudiced by lack of notice on this issue.

The record also reflects that the facts pertinent to the claim being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  In compliance with the Board's remand, in a September 2010 response, the Social Security Administration (SSA) indicated that the Veteran's SSA records had been destroyed and further efforts to obtain them would be futile.  In December 2010, VA received and associated with the claims file copies of the Veteran's disability retirement medical records from the Office of Personnel Management (OPM).  In addition, the appellant indicated that she did not have copies of any SSA records to submit to support her claim.  The record also contains copies of the Veteran's service treatment records, a hearing transcript and additional lay statements, Internet articles, available post-service treatment records, and a medical opinion.  The claim was readjudicated in a May 2011 supplemental statement of the case (SSOC).  Given the foregoing, the Board finds that VA has substantially complied with the Board's previous remand with regard to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

During the March 2010 hearing, the undersigned clarified the substance of the appellant's claim and explained what evidence was required to substantiate her claim and suggested additional evidence that might be obtained.  The Board therefore concludes that it has fulfilled its duty under Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In light of the above, the Board finds that no additional action to further develop the record in connection with this claim is warranted.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Applicable Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order for a veteran to prevail on the merits for a direct service-connection claim, the Board must find (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In certain circumstances, presumptive service connection is awarded.  For chronic diseases, such as cardiovascular disease listed in 38 C.F.R. § 3.309(a), the disease must have become manifest to a degree of 10 percent or more within 1 year from date of separation from active service.  38 C.F.R. § 3.307(a)(3).

As an initial matter, to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially, or materially, to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).   

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2010).

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

Generally, a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002);  38 C.F.R. § 3.304(b) (2010); VAOPGCPREC 3-2003.  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the correct standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  This is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

A preexisting injury or disease will be considerd to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of the General Counsel opinion 01-85 (March 5, 1985)), held in essence that a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have preexisted a claimant's military service, but could be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Moreover, congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

At the time of the Veteran's death, the Veteran was not service connected for any disabilities.  His June 2008 death certificate indicates that his immediate cause of death was congestive heart failure.  The appellant asserts that the Veteran's heart problems preexisted service and were aggravated due to the stress of service.

Service treatment records are silent for any complaints or diagnoses of, or treatment for, any heart problems.  The Veteran's June 1950 enlistment examination report showed no significant abnormalities of the heart.  His November 1953 separation examination report revealed a normal clinical evaluation of the heart.  A September 1957 Air Force Reserve annual examination report also shows a normal clinical evaluation of the heart and, on an accompanying report of medical history, the Veteran checked "no" to having ever had or had pain or pressure in chest, palpitation or pounding heart, or shortness of breath.

A July 1973 medical examination was conducted to support an early disability retirement from the United States Civil Service.  The July 1973 report shows that the Veteran had an acute myocardial infarction (MI) associated with angina and heart disease in February 1969.  The Veteran had reported subjective angina episodes and syncopal attacks.  

In an October 1973 medical examination for disability retirement purposes, the Veteran reported he had had recurrent episodes of angina pectoris since February 1969, after an episode of crushing anterior substernal pain recurring over a 24-hour period while employed by the civil service in Okinawa, Japan.  The examining physician diagnosed probable inferior myocardial fibrosis and determined that the Veteran was totally and permanently disabled and was unable to perform the requirements of his civil service occupation.  The Veteran subsequently retired from the civil service.

Post-service private treatment records from Garfield Medical Center, Capital Regional Medical Center, and St. Mary's Health Center, dating from 1987 to 2007, document numerous complaints of and treatments for cardiovascular disease.  Diagnoses included MI, coronary artery disease (CAD), CHF, and arrhythmia.  

A Garfield Medical Center consultation dated in January 1988 reflects that the Veteran had atherosclerotic heart disease that dated back to 1965 when he had had a MI at the age of 32.  This is more than one year after the Veteran's discharge from active duty; therefore, presumptive service connection is not warranted under 38 C.F.R. § 3.309(a).

Subsequent private treatment records documented bypass surgeries, stent placements, and an internal defibrillator placement.

In a May 2009 statement, the appellant's brother, D. J., wrote that following the Veteran's discharge from the Air Force, the Veteran and the appellant returned to Merced, California.  The Veteran and D. J. became close and participated in activities together.  D. J. remembered the Veteran had to stop for periods of time to "catch his breath" and he rubbed his hand over his heart when he exerted himself.  D. J. specifically recalled conversations when the Veteran reported he had "a little heart irregularity" after he was questioned about his tired appearance.  D. J. believed that the Veteran's "continual bout with heart problems and open heart surgery made it clear that his condition was one of long standing (sic), predating those early days... in 1953 following his discharge from service."  D. J. wrote that it was "obvious" that the Veteran "had lived all his life with a heart condition that would ultimately take his life."

In another May 2009 statement, the appellant indicated the Veteran's records were destroyed in a fire at the National Personnel Records Center in St. Louis.  However, this assertion is belied by the copies of service treatment records included in the claims files.

The appellant reported the Veteran questioned her about heart murmurs or irregular heartbeats when they were married in 1951.  The Veteran told her that upon enlisting, he was told he had a heart murmur which was probably caused by rheumatic fever when he was young.  The Veteran also related that he was unsure whether he had rheumatic fever as a child because his family was so poor that he never saw a doctor before he entered service.

The appellant reported, after the Veteran returned from service in Okinawa, Japan, in July 1953, he was stationed in Altus, Oklahoma, until he was discharged in November 1953.  While in Altus, he underwent a separation examination by a doctor from another base.  The doctor reportedly told the Veteran that he needed to be seen by a cardiologist at another base with a hospital facility.  The Veteran and the appellant were packed to leave for California and had vacated their local apartment, so the physician released the Veteran under the promise that he would see a physician when he reached California.  The appellant stated that the Veteran did not see a doctor when they arrived in California because the Veteran had received a job offer and did not want to interfere with his new career with the Merced Fire Department.  The appellant reported that health screenings were not provided prior to beginning employment with the fire department.

The appellant stated that the Veteran's first heart attack occurred while he was working in the civil service in Okinawa, Japan.  He had a second heart attack, resulting his first open heart surgery, after transferring to the Corps of Army Engineers in Los Angeles, California.

During the March 2010 hearing, the appellant reported the Veteran told her that there was something wrong with his heart that caused an irregular heartbeat.  He was told he probably had rheumatic fever as a child, but he never saw a doctor.  He also mentioned that he was told that he had a heart problem when he entered service, and again when he separated from service.  

In a statement dated in April 2010, the Veteran's brother, R. A. M., reported when he was "horsin[g] around" with the Veteran when he was home from service, the Veteran would stop, rest, and hold his chest and state, "I'm just getting old I guess."  R. A. M. stated he lost three brothers with heart attacks, and he, his sister and remaining brother all had had heart attacks and open heart surgeries.  He concluded that heart problems "definitely" ran in their family.

In a May 2010 statement, the appellant related that she met the Veteran and they were married in 1951, while the Veteran was on active duty.  The appellant recognized the Veteran's heart "had a strange beat" at that time.  When the Veteran was discharged in November 1953, he was advised to see another doctor about his irregular heart beat by the examining physician during his separation examination.  However, the Veteran did not see another doctor.  The appellant also reported a family history of heart problems.

After a review of all records available to him, including service records and the Veteran's claims file, a VA examiner provided the following medical opinion in April 2011:

Upon review of all records available to me at this time including service records and [the claims file], historically speaking it is obvious the [V]eteran has an extensive history of premature atherosclerotic heart disease manifest by first myocardial infarction [in] 1969.  He had documented two coronary bypass grafts done, one in November 1973 times two and redo in 1988 times three.  Multiple coronary stents are described, as well as implantation of [an] automatic implantable cardiac defibrillator due to episodic ventricular arrhythmias.  Dilated ischemic cardiomyopathy is well documented and multiple comorbidities include male sex, strong family history of atherosclerotic heart processes, smoking history, hypertension, onset of diabetes type 2, as well as elevated homocysteine levels.  While premature atherosclerotic heart disease is evident, there is no documented evidence of congenital valvular disease or no objective evidence of cardiac symptomatology per service treatment records provided.  Therefore, with the provided materials reviewed, it is less likely than not that there is a direct service connection between the [V]eteran's ischemic dilated congestive cardiomyopathy and his subsequent cardiac decompensation and demise.

Based on a thorough review of the record, the Board concludes that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  The Board notes that the Veteran's service treatment records were negative for any cardiac complaints, treatment, or diagnoses.  Notably, the Veteran's heart murmurs that reportedly preexisted service were not noted in his June 1950 enlistment examination report, his November 1953 separation examination report, or a September 1957 annual Air Force Reserve examination.  

The first clinical evidence of record of heart disease was a July 1973 medical examination report for disability retirement purposes.  It reflected MI, angina, and heart disease beginning in February 1969, over 15 years after the Veteran's discharge from active duty.  The Board notes other evidence in the record, including a Garfield Medical Center treatment note from January 1988 and statements from the appellant, indicates the Veteran had an MI in 1965, over 10 years after his discharge from active duty.  While not a dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds the VA examiner's April 2011 opinion is the most probative evidence of record with regard to whether the Veteran's death was due to a disability of service origin.  The examiner opined that it was "less likely than not that there was a direct service connection between the Veteran's ischemic dilated congestive cardiomyopathy and his subsequent cardiac decompensation and demise."  The physician noted that, although premature atherosclerotic heart disease was evident, there was no documented evidence of congenital valvular disease or objective evidence of cardiac symptomatology within the service treatment records.  No other medical opinion evidence was submitted that suggested a nexus between the Veteran's service and the CHF which caused his death.

The Board finds the statements and testimony presented by the appellant; her brother, D. J.; and brother-in-law, R. A. M., about reported heart problems credible.  However, they as laypersons are not competent to opine as to the etiology of the Veteran's CHF as it requires medical and scientific expertise and study to provide such an opinion.  As laypersons, they are competent to describe the Veteran's symptoms prior to his death.  However, the question of a medical relationship between the Veteran's nonservice-connected cardiac complaints of heart murmurs and his death requires more than direct observation to resolve and, therefore, it is not in the category of questions that lend themselves to resolution by lay observation.  Likewise, the appellant and R. A. M. are not competent to provide opinions that the Veteran developed heart murmurs as a result of childhood rheumatic fever or that the Veteran's cardiac problems were the result of a congenital defect that was aggravated by service.  See Jandreau, 492 F.3d at 1337.  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the appellant, D. J., and R. A. M. are not competent to opine on this question, and their statements asserting a relationship between the Veteran's nonservice-connected cardiac complaints of heart murmurs and his death are not probative as to this question.  

Additionally, the Board finds that the articles relating to dilated cardiomyopathy lack probative weight because they do not specifically address the Veteran, to include his medical history documented in the claims file or the lack of actual proof of claimed preexisting heart murmur or condition.  In a long line of cases, the Court has consistently held that medical treatise evidence that is generic and inconclusive as to the specific facts in a case was insufficient to establish causal link.  See, e.g., Mattern v. West, 12 Vet. App. 222 (1999).

For all the foregoing reasons, the Board finds the VA physician's opinion the most probative with regard to whether the Veteran's death was related to service.  Under these circumstances, the Board must conclude that the record does not support a finding that a disability of service origin caused or contributed substantially or materially to the Veteran's death or that the Veteran had a preexisting heart condition that was aggravated beyond its nature progression during active duty.  Here, the Board is required to assume that the Veteran was sound upon entrance as no preexisted heart condition was noted on the enlistment examination report.  Accordingly, the claim for service connection for the cause of the Veteran's death must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the most competent, probative evidence of record is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


